Case 18-01287-JDP         Doc 190    Filed 09/07/21 Entered 09/07/21 12:42:56              Desc Main
                                    Document      Page 1 of 2




 Brent R. Wilson, ISB No. 8936
 HAWLEY TROXELL ENNIS & HAWLEY LLP
 877 Main Street, Suite 1000
 P.O. Box 1617
 Boise, ID 83701-1617
 Telephone: 208.344.6000
 Facsimile: 208.954.5261
 Email: bwilson@hawleytroxell.com

 Attorneys for Trustee J. Ford Elsaesser


                            UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

 In re:                         )   Case No. 18-01287-JDP
                                )
 LAWRENCE WILLIAM ESQUIVEL and  )   Chapter 7
 TARA MICHELLE ESQUIVEL,        )
                                )
           Debtor.              )
                                )
   NOTICE AND OPPORTUNITY TO OBJECT TO FIRST INTERIM APPLICATION
           FOR ALLOWANCE OF FEES AND COSTS FOR COUNSEL

          Notice of First Interim Application for Allowance of Fees and Costs for Counsel
                            and Opportunity to Object and for a Hearing

 No Objection. The Court may consider this request for an order without further notice or hearing
 unless a party in interest files an objection within twenty-one (21) days of the date of this notice.

 If an objection is not filed within the time permitted, the Court may consider that there is no
 opposition to the granting of the requested relief and may grant the relief without further notice
 or hearing.

 Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
 the objection shall be served on the movant.

 Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
 schedule a hearing on the objection and file a separate notice of hearing.


 NOTICE AND OPPORTUNITY TO OBJECT TO FIRST INTERIM
 APPLICATION FOR ALLOWANCE OF FEES AND COSTS
 FOR COUNSEL - 1
                                                                                         48489.0018.14050333.2
Case 18-01287-JDP        Doc 190     Filed 09/07/21 Entered 09/07/21 12:42:56            Desc Main
                                    Document      Page 2 of 2




          PLEASE BE ADVISED that Brent R. Wilson of HAWLEY TROXELL ENNIS & HAWLEY

 LLP (the “Applicant”) has filed with the Bankruptcy Court the Final Application for Allowance

 of Fees and Costs for Counsel (Dkt. No. 189) (the “Fee Application”) incurred in representing J.

 Ford Elsaesser, Chapter 7 Trustee (“Trustee”) in this case. The total amount of fees requested

 by the Applicant in the Fee Application is $95,085.00 in attorney fees and $900.46 in costs for a

 total of $95,985.46.    Along with the Fee Application, Applicant explained the time spent

 representing the Trustee on various tasks and provided a detailed time accounting of such time

 spent.

 If you would like a copy of the Fee Application, all the documents filed are available at the

 following link: https://hawleytroxell.sharefile.com/d-s49aed275605f400491cc720babff4332

          If you would like a hard copy of the Fee Application mailed to you, please contact the

 Applicant to make this request.

          PLEASE BE FURTHER ADVISED that the Bankruptcy Court may grant the Fee

 Application without further notice or hearing unless an objection is filed thereto with the

 Bankruptcy Court within twenty-one (21) days of the date of this Notice.

 DATED THIS 7th day of September, 2021.

                                              HAWLEY TROXELL ENNIS & HAWLEY LLP




                                              By/s/ Brent R. Wilson ________________________
                                                 Brent R. Wilson, ISB No. 8936
                                                 Attorneys for Trustee J. Ford Elsaesser




 NOTICE AND OPPORTUNITY TO OBJECT TO FIRST INTERIM
 APPLICATION FOR ALLOWANCE OF FEES AND COSTS
 FOR COUNSEL - 2
                                                                                        48489.0018.14050333.2
